          1:19-cv-01133-HAB-EIL # 20           Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

                                                       )
 ANTHONY GAY,                                          )
                                                       )
                                                       )        Case No. 1:18-cv-07196
                              Plaintiff,               )
 v.                                                    )
                                                       )
 THE STATE OF ILLINOIS et al.,                         )
                                                       )
                              Defendants.              )
                                                       )

                                JOINT INITIAL STATUS REPORT

          The parties represented by the undersigned attorneys hereby submit this joint initial status

report.

      1. The Nature of the Case

             A. Identification of all attorneys of record for each party.

Plaintiff Anthony Gay:

 Antonio M. Romanucci (lead trial attorney)            Alexis Garmey Chardon
 Nicolette Ward                                        Stephen H. Weil
 Romanucci & Blandin, LLC                              Weil & Chardon LLC
 321 North Clark St.                                   333 S. Wabash Ave.
 Suite 900                                             Suite 2700
 Chicago, IL 60654                                     Chicago, IL 60604
 (312) 458-1000                                        312-585-7404
 aromanucci@rblaw.net                                  ali@weilchardon.com
 nward@rblaw.net                                       steve@weilchardon.com

 Maggie E Filler                                       Daniel M. Greenfield
 Roderick & Solange MacArthur Justice Center           Roderick & Solange MacArthur Justice Center
 745 Atlantic Ave.                                     Northwestern Univ. Pritzker School of Law
 8th Floor                                             375 East Chicago Ave.
 Boston, MA 02111                                      Chicago, IL 60611
 (857) 284-1455                                        (312) 503-1271
 maggie.filler@macarthurjustice.org                    daniel-greenfield@law.northwestern.edu




                                                   1
        1:19-cv-01133-HAB-EIL # 20          Page 2 of 8



Defendants John Baldwin, and Melvin Hinton:

Nicholas Staley
Illinois Attorney General's Office
100 W. Randolph St., 13th Floor
Chicago, IL 60601
(312) 814-3711
nstaley@atg.state.il.us


Defendants Kelli Ann Renzi, William Puga, and Wexford Health Sources, Inc.:

Matthew H. Weller
Joseph Jack Lombardo
Cassiday Schade LLP
222 West Adams Street
Suite 2900
Chicago, IL 60606-2903
(312) 641-3100
mweller@cassiday.com


Defendant Pierre Nunez:

Stetson F. Atwood
Laura Coffey Ieremia
Donohue, Brown, Mathewson & Smyth
140 South Dearborn Street
Suite 700
Chicago, IL 60603
(312) 422-0900
stetson.atwood@dbmslaw.com
ieremia@dbmslaw.com



           B. Brief description of the nature of the claims asserted in the complaint.

       Plaintiff Anthony Gay alleges that from 1994 through 2018 he was a prisoner at the

Illinois Department of Corrections who suffered from severe mental illness, and that for a period

of more than twenty years he was placed in solitary confinement. Plaintiff alleges the following

causes of action:




                                                2
        1:19-cv-01133-HAB-EIL # 20            Page 3 of 8



              Eighth Amendment to the U.S. Constitution. Plaintiff alleges that his

placement in extended solitary confinement inflicted cruel and unusual punishment and exhibited

deliberate indifference to his mental illness and serious medical needs.

              Americans with Disabilities Act (“ADA”) and the Rehabilitation Act (“RA”).

Plaintiff alleges that by placing him in solitary confinement, the defendants discriminated against

him because of his mental illness and failed to reasonably accommodate his mental illness, in

violation of the ADA and the RA.

              Fourteenth Amendment. Plaintiff alleges that he had a right under the Due

Process Clause to meaningfully challenge his placement in solitary confinement, and that he was

deprived of that right.

           C. Briefly identify the major legal and factual issues in the case.

       The major legal issues in the case concern whether Plaintiff’s rights under the U.S.

Constitution and the ADA and RA, as summarized in Section B above, were violated. The major

factual issues in the case concern: the course of Plaintiff’s incarceration and the decision to

place him, and keep him, in solitary confinement; Plaintiff’s condition and actions while in

solitary confinement; the medical and mental healthcare (or lack thereof) that Plaintiff received

during his incarceration, and the reasons therefor; and the physical and psychological injuries

Plaintiff suffered as a result of his continued placement in solitary confinement.

           D. State the relief sought by any of the parties.

       Plaintiff seeks compensatory damages, punitive damages, nominal damages, and an

award of reasonable attorneys’ fees and costs.

   2. Jurisdiction

       This Court has jurisdiction over this action because it raises federal questions. 28 U.S.C.

§§ 1331 and 1343(a). Counts I and IV are brought pursuant to 42 U.S.C. § 1983 and seek relief


                                                 3
        1:19-cv-01133-HAB-EIL # 20            Page 4 of 8



for violations of Plaintiff’s federal constitutional rights under the Eighth and Fourteenth

Amendments, respectively. Count II is brought under the Americans With Disabilities Act

(ADA), § 1988(b), and Count III is brought under Section 504 of the Rehabilitation Act of 1973,

29 U.S.C. § 701 et seq.

   3. Status of Service

       The following defendants have agreed to waive service of summons: John Baldwin,

Kelli Ann Renzi, William Puga, Wexford Health Sources, Inc. and Pierre Nunez. Melvin Hinton

has been served via summons.

       The following defendants have not yet been served: Jeff Sims, Shane Reister, Sylvia

Butler, Dr. Chess and the State of Illinois. Service by request for waiver was attempted.

Summons were issued for these defendants on January 3, 2019 and Plaintiff is attempting service

of summons.

   4. Consent to Proceed Before a United States Magistrate Judge.

       Counsel have advised their clients of their right to proceed before a magistrate judge if all

parties so consent. There is not unanimous consent to proceed before a magistrate judge.

   5. Motions

       Counsel for Wexford, Puga, and Renzi have filed an unopposed motion for entry of a

qualified protective order pursuant to HIPAA. (ECF 15, 17.)

       Defendants will be jointly moving to transfer venue of this to the Central District of

Illinois. Defendants will also be jointly moving to stay discovery and responsive pleadings until

the Court decides their transfer motion. In addition, Defendants will be filing dispositive motions

in response to the Complaint.

   6. Case Plan

   A. MIDP



                                                 4
         1:19-cv-01133-HAB-EIL # 20           Page 5 of 8



        Counsel of record held an initial Rule 26(f) conference on January 9, 2019. Counsel for

all parties which have appeared were in attendance. Pursuant to the MIDP Standing Order, as

amended December 1, 2018, the parties understand that their responses to MIDP initial discovery

are due 30 days after the first answer to the Complaint.

     B. Proposed Discovery Plan1

     1) Description of the general type of discovery needed:

        Plaintiff anticipates needing discovery regarding his medical records, his disciplinary

records, and other records relating to his confinement (such as housing classification);

information relating to the Defendants’ policies and practices regarding the solitary confinement

of prisoners, the discipline of prisoners, and the provision of mental healthcare to prisoners,

discipline, and mental healthcare; and Plaintiff’s injuries resulting from his placement in solitary

confinement and his treatment by the Defendants.

        The parties agree that, in compliance with Fed. R. Civ. P. 26(f)(3)(C), within 14 days of

service of Fed. R. Civ. P. 34 requests for production, they will meet and confer to develop a plan

for the disclosure, discovery, and preservation of electronically stored information (“ESI”),

including the form or forms in which ESI should be produced.

     2) Date to issue written discovery: March 15, 2019.

     3) Fact discovery completion date: January 15, 2020.

     4) Delivery of expert reports:

                Plaintiff will deliver expert reports by March 2, 2020.

                Defendants will deliver expert reports by May 1, 2020.

                Plaintiff will deliver any rebuttal expert reports by June 15, 2020.


 1
   Defendants have agreed to the time allotments of this proposed discovery plan. However,
Defendants take the position that the specific dates would need to be adjusted in the event that
the Court stays discovery while a motion to transfer venue is pending.

                                                  5
          1:19-cv-01133-HAB-EIL # 20             Page 6 of 8



     5) Expert discovery completion date: July 1, 2020.

     6) Final date for supplementation of mandatory initial discovery responses: November 15,

 2019.

     7) Dispositive motions filing date: August 5, 2020.

 C. Trial

         Plaintiff requests a jury trial. The parties anticipate that trial will last three weeks.

     7. Status of Settlement Discussions

         The parties have not discussed settlement. No party has requested a settlement

 conference at this time.


Dated: January 11, 2019                                  Respectfully submitted,


                                                         /s/ Antonio Romanucci          .
/s/ Alexis G. Chardon           .
                                                         Antonio Romanucci - aromanucci@rblaw.net
Alexis G. Chardon – ali@weilchardon.com                  Nicolette Ward - nward@rblaw.net
Stephen H. Weil – steve@weilchardon.com                  Romanucci & Blandin, LLC
Weil & Chardon LLC                                       321 North Clark St., Suite 900
333 S. Wabash Ave., Suite 2700                           Chicago, IL 60654
Chicago, IL 60604                                        (312) 458-1000
312-585-7404

/s/ Maggie E. Filler        .                            /s/ Daniel M. Greenfield           .

Maggie E. Filler*                                        Daniel M. Greenfield
Roderick & Solange MacArthur Justice Center              Roderick & Solange MacArthur Justice Center
745 Atlantic Avenue, 8th Floor                           Northwestern University
Boston, MA 02111                                         Pritzker School of Law
(857) 284-1455                                           375 East Chicago Avenue
maggie.filler@macarthurjustice.org                       Chicago, IL 60611
                                                         (312) 503-8538
                                                         daniel-greenfield@law.northwestern.edu

                                                         Attorneys for Plaintiff Anthony Gay




                                                     6
          1:19-cv-01133-HAB-EIL # 20        Page 7 of 8



/s/ Nicholas S. Staley      .                      /s/ Joseph Jack Lombardo      .

Nicholas Scott Staley                              Matthew H. Weller
Illinois Attorney General's Office                 Joseph Jack Lombardo
100 W. Randolph St., 13th Floor                    Cassiday Schade LLP
Chicago, IL 60601                                  222 West Adams Street
(312) 814-3711                                     Suite 2900
nstaley@atg.state.il.us                            Chicago, IL 60606-2903
                                                   (312) 641-3100
                                                   mweller@cassiday.com
Attorney for defendants John Baldwin, and
Melvin Hinton                                      Attorney for defendants Kelli Ann Renzi, William
                                                   Puga, and Wexford Health Sources, Inc.

/s/ Stetson F. Atwood           .

Stetson F. Atwood
Laura Coffey Ieremia
Donohue, Brown, Mathewson & Smyth
140 South Dearborn Street
Suite 700
Chicago, IL 60603
(312) 422-0900
stetson.atwood@dbmslaw.com
ieremia@dbmslaw.com

Attorney for defendant Pierre Nunez




                                               7
        1:19-cv-01133-HAB-EIL # 20         Page 8 of 8



                               CERTIFICATE OF SERVICE

       I, Stephen H. Weil, a licensed attorney (ARDC No. 6291026) hereby certify that on

January 10, 2019, I filed the foregoing with the Clerk of Court using the CM/ECF system.

                                                    /s/ Stephen H. Weil     .
